955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Paul JACKSON, a/k/a Rudolph V. Clarke, Plaintiff-Appellant,v.Duncan PENCE, Officer;  James E. Horn, Jr.;  Other Officers,Richmond Police Department, Defendants-Appellees.
No. 91-7135.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-91-59-3)
Ronald Paul Jackson, appellant pro se.
William Joe Hoppe, Senior Assistant City Attorney, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ronald Paul Jackson appeals from a jury verdict in favor of the defendant police officers in his 42 U.S.C. § 1983 (1988) action in which he alleged use of excessive force during his arrest.   Upon a thorough review of the trial transcript,* we find that the verdict is sufficiently supported and there are no other issues meriting reversal.   Therefore, we affirm the judgment.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 After filing his informal brief in this Court, Jackson moved to have a trial transcript filed at government expense.   Independent of this motion, a transcript was filed in this Court.   In our review, we have considered the transcript in its entirety.   Accordingly, Jackson's motion for a transcript is moot